DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings for Figures 2 and 8-9 were received on 27 December 2021.  These drawings are accepted.
Response to Amendment
It is noted that the amendment to claim 44 in the response filed 27 December 2021 fails to comply with the requirements of 37 C.F.R. § 1.121(c) because it includes newly added text (lines 4-20) incorporating language from independent claim 39 that has not been underlined. In order to expedite the prosecution of the application, the non-compliant amendment has been entered and examined, but applicant is reminded to carefully review future amendments to ensure compliance with the requirements of 37 C.F.R. § 1.121(c).
Response to Arguments
Applicant’s arguments, see the amendment, filed 27 December 2021, with respect to the rejection(s) of claim(s) 39-40, 42, 45-49, 51-52, and 56-48 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art cited in the Information Disclosure Statement filed 14 January 2022.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-40, 42, 45-49, 51-52, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Raynaud et al. (US 2016/0275350 A1), in view of Ganjineh et al. (WO 2018/104563 A2).
With respect to claim 39, Raynaud et al. teach a method of determining a position or bearing of a subject (i.e., location of mobile device; paragraph [0014], lines 1-3), comprising obtaining and storing an object dataset (288 in Figure 2B) comprising object data indicative of one or more objects in an environment, including an indication of object parameters associated with the one or more objects, the object parameters including one or more locations of the one or more objects in the environment and one or more semantic type classifications associated with the one or more objects (paragraph [0015]; paragraph [0028], lines 5-7); obtaining environment data indicative of a region in the environment from a sensor associated with the subject (paragraph [0051], lines 1-3); determining the presence of an object in the environment data and determine one or more observed object parameters associated with the observed object, including at least one semantic type classification of the observed object (paragraph [0052], lines 1-4); determining a correspondence between the observed object and one or more objects in the object dataset, based on a comparison of the observed object parameters including the semantic type classification of the observed object and object 
Similarly, with respect to claim 48, Raynaud et al. teach a system for determining a position or bearing of a subject (paragraph [0004]), comprising a storage device configured to store an object dataset (288 in Figure 2B) comprising object data indicative of one or more objects in an environment, including an indication of object parameters associated with the one or more objects, the object parameters including one or more locations of the one or more objects in the environment and one or more semantic type classifications associated with the one or more objects (paragraph [0015]; paragraph [0028], lines 5-7); a sensor configured to obtain environment data indicative of a region of the environment (paragraph [0051], line 1-3); an object detection module configured to determine a presence of an observed object in the environment data and to determine one or more observed object parameters associated with the observed object including at least a semantic type classification of the observed object (paragraph [0052], lines 1-4); the object detection module further configured to determine a correspondence between the observed object and one or more objects in the object dataset, based on a comparison of the observed object parameters including the semantic type classification of the observed object and object parameters including the one or more semantic type classifications associated with the one or more objects of the object dataset (paragraph [0053], lines 1-3); and a position detection module configured to determine the position or 
However, Raynaud et al. fails to specifically teach using an Artificial Neural Network to determine the presence of the observed object in the environment data or to determine the one or more object parameters associated with the observed object, including at least one semantic type classification of the observed object, as further required by claims 39 and 48. Raynaud et al. further fails to clearly teach that the object database is storage locally, or that one of the one or more semantic type classifications is an object type classification, as now required by claims 39 and 48, as amended.
Ganjineh et al. teach a method and system that detect objects in environment data and determines sematic type classifications for the detected objects to produce a semantic labelled map (Figure 6). Furthermore, Ganjineh et al. teach that the detection and semantic classification of the objects is accomplished using an Artificial Neural Network (page 12, lines 17-19). Because the use of such neural networks to perform complex recognition and classification tasks is becoming routine and because such neural networks can provide rapid, robust results, and further because Raynaud et al. fails to provide any significant details about how these operations are performed, it would have been obvious to one of ordinary skill in the art to use such neural networks to perform these operations.
Furthermore, because the neural networks suggested by Ganjineh et al. provides robust and reliable results, it also would have been obvious to one of ordinary skill in the art to generate the parameters associated with the objects in the dataset, as further required by claims 42 and 51.

Additionally, Raynaud et al. further teach that the sensor is a camera (paragraph [0043]) and that the environment data is image data (paragraph [0051], line 1), as variously required by claims 40  and 49. Raynaud et al. also teach that the object can include structures (i.e., tables; paragraph [0048]; or walls (paragraph [0049]), as further stipulated by claims 45 and 52.
Finally, while Raynaud et al. fails to specifically teach that the method and system can be used in a vehicle that is at least partially autonomous, as variously required by claims 46-47 and 56-58, the semantic mapping of Ganjineh et al. is performed in the context of an autonomous vehicle (see Figures 2 and 3; page 4, lines 10-12). Because Ganjineh et al. is directed towards improving the navigation of the autonomous vehicle, and because the method and system of Raynaud et al. provides for an improved determination of position, it .
Allowable Subject Matter
Claim 44 is allowed.
Claims 41, 43, 50, and 53-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
3 February 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665